Exhibit 10.1
PURCHASE AGREEMENT
between
NISSAN MOTOR ACCEPTANCE CORPORATION
as Seller,
and
NISSAN AUTO RECEIVABLES CORPORATION II,
as Purchaser
Dated as of March 25, 2009

(Nissan 2009-A Purchase Agreement)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
 
        ARTICLE I  
CERTAIN DEFINITIONS
    1   ARTICLE II  
PURCHASE AND SALE OF RECEIVABLES
    3     2.1    
Purchase and Sale of Receivables
    3   ARTICLE III  
REPRESENTATIONS AND WARRANTIES
    4     3.1    
Warranties of the Purchaser
    4     3.2    
Representations and Warranties of the Seller
    5   ARTICLE IV  
CONDITIONS
    10     4.1    
Conditions to Obligation of the Purchaser
    10     4.2    
Conditions to Obligation of the Seller
    11   ARTICLE V  
COVENANTS OF THE SELLER
    11     5.1    
Protection of Right, Title and Interest
    11     5.2    
Other Liens or Interests
    12     5.3    
Costs and Expenses
    12     5.4    
Indemnification
    12   ARTICLE VI  
MISCELLANEOUS PROVISIONS
    14     6.1    
Obligations of Seller
    14     6.2    
Repurchase Events
    14     6.3    
Seller’s Assignment of Purchased Receivables
    14     6.4    
Trust
    14     6.5    
Amendment
    14     6.6    
Accountants’ Letters
    15     6.7    
Waivers
    15     6.8    
Notices
    15     6.9    
Costs and Expenses
    15     6.10    
Survival
    15     6.11    
Headings and Cross-References
    15     6.12    
Governing Law
    15     6.13    
Counterparts
    16     6.14    
Sale
    16          
 
        EXHIBIT A  
Assignment
       

-i- 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
          This PURCHASE AGREEMENT is made as of March 25, 2009, by and between
NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation (the “Seller”),
having its principal executive office at One Nissan Way, Franklin, Tennessee
37067, and NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation (the
“Purchaser”), having its principal executive office at One Nissan Way, Franklin,
Tennessee 37067.
          WHEREAS, in the regular course of its business, the Seller purchases
certain motor vehicle retail installment sale contracts secured by new, near-new
and used automobiles and light duty trucks from motor vehicle dealers.
          WHEREAS, the Seller and the Purchaser wish to set forth the terms
pursuant to which the Receivables (as hereinafter defined) and certain other
property are to be sold by the Seller to the Purchaser, which Receivables will
be transferred by the Purchaser pursuant to the Sale and Servicing Agreement (as
hereinafter defined), to the NISSAN AUTO RECEIVABLES 2009-A OWNER TRUST, a
Delaware statutory trust (the “Trust”), which will issue notes backed by such
Receivables and the other property of the Trust (the “Notes”) and certificates
representing fractional undivided interests in such Receivables and the other
property of the Trust (the “Certificates”).
          NOW, THEREFORE, in consideration of the foregoing, other good and
valuable consideration, and the mutual terms and covenants contained herein, the
parties hereto agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
          Terms not defined in this Agreement shall have the respective meanings
assigned such terms set forth in the Sale and Servicing Agreement, the Indenture
or the Trust Agreement, as the case may be. As used in this Agreement, the
following terms shall, unless the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms of the terms defined):
          “Agreement” means this Purchase Agreement and all amendments hereof
and supplements hereto.
          “Assignment” means the document of assignment attached to this
Agreement as Exhibit A.
          “Certificates” shall have the meaning specified in the introductory
paragraphs of this Agreement.
          “Closing” shall have the meaning specified in Section 2.1(c).

 



--------------------------------------------------------------------------------



 



          “Closing Date” means March 25, 2009.
          “Damages” shall have the meaning specified in Section 5.4(a).
          “Indenture” means the Indenture dated as of the Closing Date, between
the Trust and U.S. Bank National Association, as Indenture Trustee.
          “Notes” shall have the meaning specified in the introductory
paragraphs of this Agreement.
          “Prospectus” has the meaning assigned to such term in the Underwriting
Agreement.
          “Purchaser” means Nissan Auto Receivables Corporation II, a Delaware
corporation, and its successors and assigns.
          “Receivable” means any retail installment sale contract that appears
on the Schedule of Receivables.
          “Receivables Purchase Price” means $1,529,606,783.73.
          “Repurchase Event” shall have the meaning specified in Section 6.2.
          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
by and among Nissan Auto Receivables Corporation II, as seller, Nissan Motor
Acceptance Corporation, as servicer, and the Trust dated as of the Closing Date.
          “Schedule of Receivables” means the schedule of receivables on file
with the Indenture Trustee, as it may be amended from time to time.
          “Securities” means the Notes and the Certificates.
          “Seller” means Nissan Motor Acceptance Corporation, a California
corporation, and its successors and assigns.
          “Trust” means the Nissan Auto Receivables 2009-A Owner Trust, a
Delaware statutory trust.
          “Trust Agreement” means the Trust Agreement dated as of January 23,
2009, as amended by the Amended and Restated Trust Agreement dated as of
March 13, 2009, as amended by the Second Amended and Restated Trust Agreement by
and between Nissan Auto Receivables Corporation II, as seller, and Wilmington
Trust Company, as owner trustee, dated as of the Closing Date.
          “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.

2



--------------------------------------------------------------------------------



 



          “Underwriting Agreement” means the Underwriting Agreement by and among
Banc of America Securities LLC, as representative of the several underwriters,
the Purchaser and the Seller dated March 19, 2009.
          With respect to all terms in this Agreement, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.
ARTICLE II
PURCHASE AND SALE OF RECEIVABLES
     2.1 Purchase and Sale of Receivables.
     On the Closing Date, subject to the terms and conditions of this Agreement,
the Seller agrees to sell to the Purchaser, and the Purchaser agrees to purchase
from the Seller, the Receivables and the other property relating thereto (as
defined below).
     (a) Transfer of Receivables. On the Closing Date and simultaneously with
the transactions pursuant to the Sale and Servicing Agreement, the Seller shall
sell, transfer, assign and otherwise convey to the Purchaser, without recourse:
          (i) all right, title and interest of the Seller in and to the
Receivables (including all related Receivable Files) and all monies due thereon
or paid thereunder or in respect thereof after the Cutoff Date;
          (ii) the right of the Seller in the security interests in the Financed
Vehicles granted by the Obligors pursuant to the Receivables and any related
property;
          (iii) the right of the Seller in any proceeds from claims on any
physical damage, credit life, credit disability or other insurance policies
covering the Financed Vehicles or the Obligors;
          (iv) the right of the Seller to receive payments in respect of any
Dealer Recourse with respect to the Receivables;
          (v) the right of the Seller to realize upon any property (including
the right to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;
          (vi) the right of the Seller in rebates of premiums and other amounts
relating to insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date; and

3



--------------------------------------------------------------------------------



 



          (vii) all proceeds of the foregoing;
provided that the Seller shall not be required to deliver to the Purchaser on
the Closing Date monies received in respect of the Receivables after the Cut-off
Date and before the Closing Date but shall or shall cause the Servicer to
deposit such monies into the Collection Account no later than the first Record
Date after the Closing Date.
          (b) Receivables Purchase Price. In consideration for the Receivables
and other properties described in Section 2.1(a), the Purchaser shall, on the
Closing Date, pay to the Seller the Receivables Purchase Price. An amount equal
to approximately 89.052% of the Receivables Purchase Price shall be paid to the
Seller in cash by federal wire transfer (same day) funds. The remaining
approximately 10.948% of the Receivables Purchase Price shall constitute a
capital contribution by the Purchaser to the Seller.
          (c) The Closing. The sale and purchase of the Receivables shall take
place at a closing (the “Closing”) at the offices of Mayer Brown LLP, 350 South
Grand Avenue, Los Angeles, CA 90071 on the Closing Date, simultaneously with the
closings under: (a) the Sale and Servicing Agreement pursuant to which (i) the
Purchaser will assign all of its right, title and interests in and to the
Receivables and other property conveyed pursuant to Section 2.1(a) to the Trust
for the benefit of the Securityholders; and (ii) the Purchaser will deposit the
foregoing into the Trust in exchange for the Securities; and (b) the
Underwriting Agreement, pursuant to which the Purchaser will sell to the
underwriters named therein the Notes.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          3.1 Warranties of the Purchaser. The Purchaser hereby represents and
warrants to the Seller as of the date hereof and as of the Closing Date:
          (a) Organization, etc. The Purchaser has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with corporate power and authority to execute and deliver this
Agreement and to perform the terms and provisions hereof.
          (b) Due Authorization and No Violation. This Agreement has been duly
authorized, executed and delivered by the Purchaser, and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable in accordance with
its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general equitable principles. The consummation of the transactions contemplated
by this Agreement and the fulfillment of the terms hereof do not conflict with,
result in a breach of any of the terms or provisions of, nor constitute (with or
without notice or lapse of time) a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Purchaser
pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Purchaser is a debtor or guarantor, nor will such
action result in any violation of the provisions of the Certificate of
Incorporation or the By-laws of the Purchaser; which breach,

4



--------------------------------------------------------------------------------



 



default, conflict, Lien or violation in any case would have a material adverse
effect on the ability of the Purchaser to perform its obligations under this
Agreement.
          (c) No Litigation. There are no proceedings or investigations pending
to which the Purchaser is a party or of which any property of the Purchaser is
the subject, and, to the best of the Purchaser’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others; other than such proceedings that would not have a material adverse
effect upon the ability of the Purchaser to perform its obligations under, or
the validity and enforceability of, this Agreement.
          3.2 Representations and Warranties of the Seller. (a) The Seller
hereby represents and warrants to the Purchaser as of the date hereof and as of
the Closing Date:
          (i) Organization, etc. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of California and is in good standing in each jurisdiction in the United States
of America in which the conduct of its business or the ownership of its property
requires such qualification and where the failure to so qualify would have a
material adverse effect on the ability of the Seller to perform its obligations
under this Agreement.
          (ii) Power and Authority. The Seller has the corporate power and
authority to sell and assign the property sold and assigned to the Purchaser
hereunder and has duly authorized such sale and assignment to the Purchaser by
all necessary corporate action. This Agreement has been duly authorized,
executed and delivered by the Seller and constitutes a legal, valid and binding
obligation of the Seller, enforceable in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles.
          (iii) No Violation. The consummation of the transaction contemplated
by this Agreement, and the fulfillment of the terms hereof, do not conflict
with, or result in a breach of any of the terms or provisions of, nor constitute
(with or without notice or lapse of time) a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of the
Seller pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Seller is a debtor or guarantor, nor will such action
result in any violation of the provisions of the Articles of Incorporation or
the By-Laws of the Seller; which breach, default, conflict, Lien or violation in
any case would have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.
          (iv) No Proceedings. There are no proceedings or investigations
pending to which the Seller is a party or of which any property of the Seller is
the subject, and, to the best of the Seller’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others,
other than such proceedings that would not have a material adverse effect upon
the ability of the Seller to perform its obligations under, or the validity and
enforceability of, this Agreement.

5



--------------------------------------------------------------------------------



 



          (b) The Seller makes the following representations and warranties as
to the Receivables on which the Purchaser relies in accepting the Receivables.
Such representations and warranties speak as of the execution and delivery of
this Agreement, but shall survive the sale, transfer, and assignment of the
Receivables to the Purchaser hereunder and the subsequent assignment and
transfer pursuant to the Sale and Servicing Agreement:
          (i) Characteristics of Receivables. Each Receivable (a) has been
originated in the United States of America by a Dealer for the retail sale of a
Financed Vehicle in the ordinary course of such Dealer’s business, has been
fully and properly executed or authenticated by the parties thereto, has been
purchased by the Seller from such Dealer under an existing dealer agreement with
the Seller, and has been validly assigned by such Dealer to the Seller,
(b) created a valid, subsisting and enforceable security interest in favor of
the Seller in such Financed Vehicle, (c) contains customary and enforceable
provisions such that the rights and remedies of the holder thereof are adequate
for realization against the collateral of the benefits of the security,
(d) provides for level monthly payments (provided that the payment in the first
or last month in the life of the Receivable may be minimally different from the
level payment) that fully amortize the Amount Financed over an original term of
no greater than 72 payments, and (e) provides for interest at the related Annual
Percentage Rate.
          (ii) Schedule of Receivables. The information set forth in the
Schedule of Receivables was true and correct in all material respects as of the
opening of business on the Cut-off Date; the Receivables were selected from the
Seller’s retail installment sale contracts meeting the criteria of the Trust set
forth in the Sale and Servicing Agreement; and no selection procedures believed
to be adverse to the Securityholders were utilized in selecting the Receivables.
          (iii) Compliance with Law. Each Receivable, the origination of such
Receivable, and the sale of the Financed Vehicle complied at the time it was
originated or made and at the execution of this Agreement complies in all
material respects with all requirements of applicable federal, state and local
laws, and regulations thereunder, including usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Servicemembers Civil Relief
Act, the Federal Reserve Board’s Regulations B and Z, the Gramm-Leach-Bliley Act
and state adaptations of the National Consumer Credit Protection Act and of the
Uniform Consumer Credit Code, state “Lemon Laws” designed to prevent fraud in
the sale of automobiles and other consumer credit laws and equal credit
opportunity and disclosure laws.
          (iv) Binding Obligation. Each Receivable represents the genuine,
legal, valid and binding payment obligation in writing of the Obligor,
enforceable by the holder thereof in accordance with its terms, subject to
(i) the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, (ii) the effect of general
equitable principles and (iii) the potential unenforceability of waivers of jury
trial provisions in certain states.

6



--------------------------------------------------------------------------------



 



          (v) Security Interest in Financed Vehicle. (a) Immediately prior to
the sale, assignment and transfer thereof to the Purchaser, each Receivable was
secured by a validly perfected first priority security interest in the Financed
Vehicle in favor of the Seller as secured party or all necessary or all
appropriate actions shall have been commenced that would result in the valid
perfection of a first priority security interest in the Financed Vehicle in
favor of the Seller as secured party, and (b) as of the Cut-off Date, according
to the records of the Seller, no Financed Vehicle has been repossessed and the
possession thereof not reinstated.
          (vi) Receivables in Force. No Receivable has been satisfied,
subordinated or rescinded, nor has any Financed Vehicle been released from the
lien granted by the related Receivable in whole or in part.
          (vii) No Waiver. No provision of a Receivable has been waived in such
a manner that is prohibited by the provisions of the Sale and Servicing
Agreement or that would cause such Receivable to fail to meet all of the other
requirements and warranties made by the Seller herein with respect thereto.
          (viii) No Defenses. No Receivable is subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, and
the operation of any of the terms of any Receivable, or the exercise of any
right thereunder, will not render such Receivable unenforceable in whole or in
part or subject such Receivable to any right of rescission, setoff, counterclaim
or defense, including the defense of usury, and no such right of rescission,
setoff, counterclaim or defense has been asserted with respect thereto.
          (ix) No Liens. To the Seller’s knowledge, no liens have been filed for
work, labor or materials relating to a Financed Vehicle that shall be liens
prior to, or equal or coordinate with, the security interest in the Financed
Vehicle granted by the Receivable.
          (x) No Default. Except for payment defaults continuing for a period of
not more than 29 days as of the Cut-off Date, no default, breach, violation or
event permitting acceleration under the terms of any Receivable has occurred;
and no continuing condition that with notice or the lapse of time would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable has arisen (other than deferrals and waivers of late
payment charges or fees permitted under the Sale and Servicing Agreement).
          (xi) Insurance. The Seller, in accordance with its customary
procedures, has determined at the time of origination of each Receivable that
the related Obligor has agreed to obtain physical damage insurance covering the
Financed Vehicle and the Obligor is required under the terms of the related
Receivable to maintain such insurance.
          (xii) Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Purchaser and that the beneficial interest in and title to the
Receivables not be part of the

7



--------------------------------------------------------------------------------



 



Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law. Immediately prior to the transfer
and assignment herein contemplated, the Seller had good and marketable title to
each Receivable free and clear of all Liens and, immediately upon the transfer
thereof, the Purchaser shall have good and marketable title to each Receivable,
free and clear of all Liens and rights of others. Each Receivable File contains
the original certificate of title (or a photocopy or image thereof) or evidence
that an application for a certificate of title has been filed. To the extent
that the transfer and assignment contemplated by this Agreement is deemed to be
other than a sale, this Agreement and all filings described under this Agreement
create a valid and continuing security interest (as defined in the applicable
UCC) in the Receivables in favor of the Purchaser, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Seller.
          (xiii) Lawful Assignment. No Receivable has been originated in, or
shall be subject to the laws of, any jurisdiction under which the sale, transfer
and assignment of such Receivable under this Agreement or pursuant to the Sale
and Servicing Agreement are unlawful, void or voidable.
          (xiv) All Filings Made. All actions have been taken, and all filings
(including, without limitation, UCC filings) necessary in any jurisdiction have
been made or have been delivered in form suitable for filing to the Purchaser to
give the Purchaser a first priority perfected ownership interest in the
Receivables.
          (xv) Chattel Paper. Each Receivable constitutes either a “tangible
chattel paper” or “electronic chattel paper”, as such terms are defined in the
UCC, or, in the case of Receivables that were originated as “electronic chattel
paper” and modified via tangible “records,” as such term is used in the UCC,
constitutes a combination of electronic “records” and tangible “records,” as
such term is used in the UCC (herein called “Hybrid Chattel Paper”).
          (xvi) Simple Interest Receivables. All of the Receivables are Simple
Interest Receivables.
          (xvii) One Original or Authoritative Copy. There is only one original
executed copy of each “tangible record” constituting or forming a part of each
Receivable that is tangible chattel paper and a single “authoritative copy” (as
such terms are used in Section 9-105 of the UCC) of each electronic record
constituting or forming a part of each Receivable that is electronic chattel
paper. No electronic record constituting or forming a part of a Receivable that
is chattel paper was in the form of a tangible record prior to being created as
an electronic record.
          (xviii) No Amendments. No Receivable has been amended such that the
amount of the Obligor’s Scheduled Payments has been increased.
          (xix) APR. The Annual Percentage Rate of each Receivable equals or
exceeds 0.00%.

8



--------------------------------------------------------------------------------



 



          (xx) Maturity. As of the Cut-off Date, each Receivable had a remaining
term to maturity of not less than 3 payments and not greater than 71 payments.
          (xxi) Balance. Each Receivable had an original principal balance of
not more than $69,827.76 and, as of the Cut-off Date, had a principal balance of
not less than $2,000.71 or not more than $67,472.50.
          (xxii) Delinquency. No Receivable was more than 29 days past due as of
the Cut-off Date and no Receivable has been extended by more than two months.
          (xxiii) Payment Date. Each Receivable has a first scheduled payment
date on or prior to the end of the first Collection Period.
          (xxiv) Bankruptcy. No Obligor was the subject of a bankruptcy
proceeding (according to the records of the Seller) as of the Cut-off Date.
          (xxv) Transfer. Each Receivable prohibits the sale or transfer of the
Financed Vehicle without the consent of the Seller.
          (xxvi) New, Near-New and Used Vehicles. Each Financed Vehicle was a
new, near-new or used automobile or light-duty truck at the time the related
Obligor executed or authenticated the retail installment sale contract.
          (xxvii) Origination. Each Receivable has an origination date on or
after September 27, 2003.
          (xxviii) Prepayment. Each Receivable provides that a prepayment by the
related Obligor will fully pay the principal balance and accrued interest
through the date of prepayment based on the Receivable’s Annual Percentage Rate.
          (xxix) Forced-Placed Insurance Premiums. No contract relating to any
Receivable has had forced-placed insurance premiums added to the amount
financed.
          (xxx) No Fraud or Misrepresentation. To the knowledge of the Seller,
no Receivable was originated by a Dealer and sold by such Dealer to the Seller
with any conduct constituting fraud or misrepresentation on the part of such
Dealer.
          (xxxi) No Further Amounts Owed on the Receivables. No further amounts
are owed by the Seller to any Obligor under the Receivables.
          (xxxii) No Pledge. Other than the security interest granted to the
Purchaser pursuant to this Agreement, the Seller has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables (except that certain Receivables were conveyed to Nissan Warehouse
LLC and reconveyed by Nissan Warehouse LLC to the Seller in connection with the
transactions contemplated under the Note Purchase, Security and Administration
Agreement (Retail Installment Receivables), dated as of August 9, 2001, as
amended, by and among Nissan Warehouse LLC, NMAC, JPMorgan Chase Bank, N.A.,
formerly known as Morgan Guaranty Trust Company of

9



--------------------------------------------------------------------------------



 



New York, and certain purchasers and funding agents specified therein). The
Seller has not authorized the filing of and is not aware of any financing
statements against the Seller that include a description of collateral covering
the Receivables other than any financing statement relating to the security
interest granted to the Purchaser hereunder or a financing statement as to which
the security interest covering the Receivables has been released. The Seller is
not aware of any judgment or tax lien filings against the Seller.
          (xxxiii) Receivable Files. There is no more than one original of each
tangible record or authoritative copy of each electronic record constituting or
forming a part of the Receivable Files, and to the extent that more than one
original copy has been, or a tangible record has been, maintained, and where
permitted by law, the Seller has in its possession all such original copies that
constitute or evidence the Receivables. The Seller is identified as the “owner
of record” on all electronic chattel paper, and the Seller has “control,” as
defined in Section 9-105 of the UCC, of all electronic chattel paper and all
electronic records included in Hybrid Chattel Paper. The Receivable Files that
constitute or evidence the Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed by the
Seller to any Person other than the Purchaser. All financing statements filed or
to be filed against the Seller in favor of the Purchaser in connection herewith
describing the Receivables contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement, except as provided in the Purchase Agreement, will violate the rights
of the Purchaser.”
          (xxxiv) No Government Obligors. None of the Receivables shall be due
from the United States or any state, or from any agency, department subdivision
or instrumentality thereof.
ARTICLE IV
CONDITIONS
          4.1 Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to purchase the Receivables and the related property described in
Section 2.1(a) is subject to the satisfaction of the following conditions:
          (a) Representations and Warranties True. The representations and
warranties of the Seller hereunder shall be true and correct in all material
respects on the Closing Date with the same effect as if then made, and the
Seller shall have performed in all material respects all obligations to be
performed by it hereunder on or prior to the Closing Date.
          (b) Computer Files Marked. The Seller shall, at its own expense, on or
prior to the Closing Date, indicate in its computer files that the Receivables
have been sold to the Purchaser pursuant to this Agreement and shall deliver to
the Purchaser the Schedule of Receivables certified by an officer of the Seller
to be true, correct and complete in all material respects.
          (c) Documents to be delivered by the Seller at the Closing.

10



--------------------------------------------------------------------------------



 



          (i) The Assignment. At the Closing, the Seller shall execute and
deliver the Assignment.
          (ii) Evidence of UCC Filing. On or prior to the Closing Date, the
Seller shall record and file, or deliver in a form suitable for filing to the
Purchaser, at its own expense, a UCC-1 financing statement in each jurisdiction
in which required by applicable law, executed by the Seller, as seller or
debtor, and naming the Purchaser, as purchaser or secured party, and the Trust,
as assignee of the Purchaser, naming the Receivables and the other property
conveyed hereunder as collateral, meeting the requirements of the laws of each
such jurisdiction and in such manner as is necessary to perfect the sale,
transfer, assignment and conveyance of such Receivables and other property
conveyed hereunder to the Purchaser.
          (iii) Other Documents. At the Closing, the Seller shall deliver such
other documents as the Purchaser may reasonably request.
          (d) Other Transactions. The transactions contemplated by the Sale and
Servicing Agreement shall be consummated on the Closing Date.
          4.2 Conditions to Obligation of the Seller. The obligation of the
Seller to sell the Receivables and other property conveyed hereunder to the
Purchaser is subject to the satisfaction of the following conditions:
          (a) Representations and Warranties True. The representations and
warranties of the Purchaser hereunder shall be true and correct in all material
respects on the Closing Date with the same effect as if then made, and the
Purchaser shall have performed in all material respects all obligations to be
performed by it hereunder on or prior to the Closing Date.
          (b) Receivables Purchase Price. On the Closing Date, the Purchaser
shall deliver to the Seller the Receivables Purchase Price, as provided in
Section 2.1(b).
ARTICLE V
COVENANTS OF THE SELLER
          The Seller agrees with the Purchaser as follows; provided, however,
that, to the extent that any provision of this ARTICLE V conflicts with any
provision of the Sale and Servicing Agreement, the Sale and Servicing Agreement
shall govern:
     5.1 Protection of Right, Title and Interest.
          (a) The Seller shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser in the Receivables, the other property
conveyed hereunder and the proceeds thereof. The Seller shall deliver (or cause
to be delivered) to the Purchaser file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

11



--------------------------------------------------------------------------------



 



          (b) The Seller shall notify the Purchaser within 30 days after any
change of its name, identity or corporate structure in any manner that would,
could or might make any financing statement or continuation statement filed by
the Seller in accordance with paragraph (a) above seriously misleading within
the meaning of Sections 9-506 and 9-507 of the UCC, and shall promptly file
appropriate amendments to all previously filed financing statements or
continuation statements.
          (c) The Seller shall notify the Purchaser of any relocation of its
principal executive office or state of incorporation within 30 days after such
relocation, if, as a result of such relocation, the applicable provisions of the
UCC would require the filing of any amendment of any previously filed financing
or continuation statement or of any new financing statement and shall promptly
file any such amendment. The Seller shall at all times maintain its principal
executive office within the United States of America.
          (d) The Seller shall maintain its computer systems so that, from and
after the time of sale hereunder of the Receivables to the Purchaser, the
Seller’s master computer records that refer to a Receivable shall indicate
clearly the interest of the Purchaser in such Receivable and that such
Receivable is owned by the Purchaser. The Seller shall at all times maintain
(i) control of all electronic records constituting or forming a part of a
Receivable that is electronic chattel paper or Hybrid Chattel Paper and
(ii) possession of all tangible records constituting or forming a part of a
Receivable that is tangible chattel paper or Hybrid Chattel Paper.
          (e) If at any time the Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in automotive receivables to any
prospective purchaser, lender or other transferee, the Seller shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
print-outs that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Purchaser.
          (f) The Seller shall permit the Purchaser and its agents at any time
during normal business hours upon reasonable advance notice to inspect, audit
and make copies of and abstracts from the Seller’s records regarding any
Receivable.
          5.2 Other Liens or Interests. Except for the conveyances hereunder and
contemplated pursuant to the Sale and Servicing Agreement, the Seller shall not
sell, pledge, assign or transfer to any other Person, or grant, create, incur,
assume or suffer to exist any Lien on any interest therein, and the Seller shall
defend the right, title and interest of the Purchaser in, to and under such
Receivables against all claims of third parties claiming through or under the
Seller; provided, however, that the Seller’s obligations under this Section 5.2
shall terminate upon the termination of the Trust pursuant to the Sale and
Servicing Agreement.
          5.3 Costs and Expenses. The Seller agrees to pay all reasonable costs
and disbursements in connection with the perfection, as against all third
parties, of the Purchaser’s right, title and interest in and to the Receivables.
          5.4 Indemnification.

12



--------------------------------------------------------------------------------



 



          (a) The Seller shall defend, indemnify and hold harmless the Purchaser
from and against any and all costs, expenses, losses, damages, claims and
liabilities (collectively, “Damages”), arising out of or resulting from the
failure of a Receivable to be originated in compliance with all requirements of
law and for any breach of any of the Seller’s representations and warranties
contained herein.
          (b) The Seller shall defend, indemnify and hold harmless the Purchaser
from and against any and all Damages arising out of or resulting from the use,
ownership or operation by the Seller or any affiliate thereof of a Financed
Vehicle.
          (c) The Seller shall defend, indemnify and hold harmless the Purchaser
from and against any and all taxes that may at any time be asserted against the
Purchaser with respect to the transactions contemplated herein, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but not including any taxes
asserted with respect to ownership of the Receivables or federal or other taxes
arising out of the transactions contemplated by this Agreement and any related
documents) and costs and expenses in defending against the same.
          (d) The Seller shall defend, indemnify and hold harmless the Purchaser
from and against any and all Damages to the extent that such Damage arose out
of, or was imposed upon the Purchaser through, the negligence, willful
misfeasance or bad faith of the Seller in the performance of its duties under
this Agreement or by reason of reckless disregard of the Seller’s obligations
and duties under this Agreement.
          (e) The Seller shall defend, indemnify and hold harmless the Purchaser
from and against all Damages arising out of or incurred in connection with the
acceptance or performance of the Seller’s trusts and duties as Servicer under
the Sale and Servicing Agreement, except to the extent that such Damages shall
be due to the willful misfeasance, bad faith or negligence of the Purchaser.
          These indemnity obligations shall be in addition to any obligation
that the Seller may otherwise have.
          (f) Promptly after receipt by a party indemnified under this
Section 5.4 (an “Indemnified Party”) of notice of the commencement of any
action, such Indemnified Party will, if a claim in respect thereof is to be made
against the Seller under this Section 5.4, notify the Seller of the commencement
thereof. If any such action is brought against any Indemnified Party under this
Section 5.4 and it notifies the Seller of the commencement thereof, the Seller
will assume the defense thereof, with counsel reasonably satisfactory to such
Indemnified Party (who may, unless there is, as evidenced by an opinion of
counsel to the Indemnified Party stating that there is an unwaivable conflict of
interest, be counsel to the Indemnifying Party), and the Seller will not be
liable to such Indemnified Party under this Section 5.4 for any legal or other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, other than reasonable costs of investigation. The obligations
set forth in this Section 5.4 shall survive the termination of this Agreement
and shall include reasonable fees and expenses of counsel and expenses of
litigation. If the Seller shall have made any indemnity payments pursuant to
this Section 5.4 and the Person to or on behalf of whom such payments are made
thereafter collects

13



--------------------------------------------------------------------------------



 



any of such amounts from others, such Person shall promptly repay such amounts
to the Seller, without interest (except to the extent received by such Person).
ARTICLE VI
MISCELLANEOUS PROVISIONS
          6.1 Obligations of Seller. The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.
          6.2 Repurchase Events. The Seller hereby covenants and agrees with the
Purchaser for the benefit of the Purchaser, the Trust, the Indenture Trustee and
the holders of the Securities, that the occurrence of a breach of any of the
Seller’s representations and warranties contained in Section 3.2(b) shall
constitute events obligating the Seller to repurchase Receivables hereunder
(“Repurchase Events”) if the Purchaser is required to repurchase such
Receivables pursuant to Section 3.02 of the Sale and Servicing Agreement, at the
amount of the Warranty Purchase Payment (or, with respect to a breach of
Section 3.2(b)(i)(e), at an amount equal to the Warranty Purchase Payment plus
such additional amount as shall be necessary to provide the full amount of
interest contemplated therein to the date of repurchase) from the Purchaser or,
as described in Section 6.4 below, from the Trust. The repurchase obligation of
the Seller shall constitute the sole remedy of the holders of the Securities,
the Trust, the Indenture Trustee and the Purchaser against the Seller with
respect to any Repurchase Event.
          6.3 Seller’s Assignment of Purchased Receivables. With respect to all
Receivables repurchased by the Seller pursuant to this Agreement, the Purchaser
(without the need of any further written assignment) shall assign hereby,
without recourse, representation or warranty (other than that it has good and
marketable title to such Receivables), to the Seller all the Purchaser’s right,
title and interest in and to such Receivables, and all security and documents
relating thereto.
          6.4 Trust. The Seller acknowledges that the Purchaser will, pursuant
to the Sale and Servicing Agreement, sell the Receivables to the Trust and
assign its rights under this Agreement to the Trust and that the Trust will
assign such rights to the Indenture Trustee for the benefit of the holders of
the Notes, and that the representations and warranties contained in this
Agreement and the rights of the Purchaser under Section 6.2 and the obligations
under Section 6.3 are intended to benefit the Trust and the holders of the
Securities. The Seller hereby consents to such sales and assignments.
          6.5 Amendment. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Seller and the Purchaser;
provided, however, that any such amendment must be consented to by the Holders
of Notes representing a majority of the Outstanding Amount of the Notes, voting
as a single class, or, in the case of any amendment that does not adversely
affect the Indenture Trustee or the Noteholders (as evidenced by an Officer’s
Certificate of the Servicer and an external Opinion of Counsel indicating that
such amendment will not adversely affect the Indenture Trustee or the
Noteholders), the Holders of a majority of the Certificate Balance.

14



--------------------------------------------------------------------------------



 



          6.6 Accountants’ Letters.
          (a) The Seller will cause Deloitte & Touche LLP to review the
characteristics of the Receivables described in the Schedule of Receivables and
to compare those characteristics to the information with respect to the
Receivables contained in the Prospectus.
          (b) The Seller will cooperate with the Purchaser and Deloitte & Touche
LLP in making available all information and taking all steps reasonably
necessary to permit such accountants to complete the review set forth in
Section 6.6(a) and to deliver the letters required of them under the
Underwriting Agreement.
          6.7 Waivers. No failure or delay on the part of the Purchaser in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any other power, right or remedy.
Notwithstanding anything to the contrary, the Purchaser shall not waive any
breach of representations and warranties set forth in Sections 3.2(b)(v),(xii),
(xiv), (xv), (xxx) or (xxxi).
          6.8 Notices. All communications and notices pursuant hereto to either
party shall be in writing (including via telecopy or e-mail) and addressed or
delivered to it at its address (or in the case of telecopy, at its telecopy
number at such address or in the case of e-mail, to the e-mail address of the
intended recipient) shown in the opening portion of this Agreement or at such
other address as may be designated by it by notice to the other party and, if
mailed or delivered, shall be deemed given when mailed or delivered, or
transmitted by telecopy or e-mail.
          6.9 Costs and Expenses. The Seller agrees to pay all expenses incident
to the performance of its obligations under this Agreement and the Seller agrees
to pay all reasonable out-of-pocket costs and expenses of the Purchaser,
excluding fees and expenses of counsel, in connection with the perfection as
against third parties of the Purchaser’s right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.
          6.10 Survival. The respective agreements, representations, warranties
and other statements by the Seller and the Purchaser set forth in or made
pursuant to this Agreement shall remain in full force and effect and will
survive the Closing.
          6.11 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to Section names or numbers are to such Sections of this Agreement.
          6.12 Governing Law. This Agreement and the Assignment shall be
governed by and construed in accordance with the internal laws of the State of
New York, without reference to its conflict of law provisions (other than
Section 5-1401 of the General Obligations Law of the State of New York), and the
obligations, rights and remedies of the parties under this Agreement shall be
determined in accordance with such laws.

15



--------------------------------------------------------------------------------



 



          6.13 Counterparts. This Agreement may be executed in multiple
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
          6.14 Sale. Each party hereto agrees to treat the conveyance under this
Agreement as a sale of the Receivables on all of its relevant books, records,
financial statements and other applicable documents, except to the extent
otherwise required by generally accepted accounting principles. Although the
parties hereto intend that the transfer and assignment contemplated by this
Agreement be a sale, in the event such transfer and assignment is deemed to be
other than a sale, the parties intend that all filings described in this
Agreement shall give the Purchaser a first priority perfected security interest
in, to and under the Receivables and other property conveyed hereunder and all
proceeds of any of the foregoing. This Agreement shall be deemed to be the grant
of a security interest from the Seller to the Purchaser, and the Purchaser shall
have all the rights, powers and privileges of a secured party under the UCC.

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto hereby have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

            NISSAN MOTOR ACCEPTANCE CORPORATION
      By:   /s/ Steven R. Lambert         Name:   Steven R. Lambert       
Title:   President        NISSAN AUTO RECEIVABLES CORPORATION II
      By:   /s/ Rakesh Kochhar         Name:   Rakesh Kochhar        Title:  
Treasurer     

S-1



--------------------------------------------------------------------------------



 



Exhibit A
ASSIGNMENT
March 25, 2009
          For value received, in accordance with the Purchase Agreement, dated
as of March 25, 2009 (the “Purchase Agreement”), between the undersigned (the
“Seller”) and Nissan Auto Receivables Corporation II (the “Purchaser”), the
undersigned does hereby sell, assign, transfer and otherwise convey unto the
Purchaser, without recourse, the following:
          (i) all right, title and interest of the Seller in and to the
Receivables listed on the Schedule of Receivables (including all related
Receivable Files) and all monies due thereon or paid thereunder or in respect
thereof after the Cut-off Date;
          (ii) the right of the Seller in the security interests in the Financed
Vehicles granted by the Obligors pursuant to the Receivables and any related
property;
          (iii) the right of the Seller in any proceeds from claims on any
physical damage, credit life, credit disability or other insurance policies
covering the Financed Vehicles or the Obligors;
          (iv) the right of the Seller to receive payments in respect of any
Dealer Recourse with respect to the Receivables;
          (v) the right of the Seller to realize upon any property (including
the right to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;
          (vi) the right of the Seller in rebates of premiums and other amounts
relating to insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date; and
          (vii) all proceeds of the foregoing.
          The foregoing sale does not constitute and is not intended to result
in any assumption by the Purchaser of any obligation of the undersigned to the
Obligors, insurers or any other person in connection with the Receivables,
Receivable Files, any insurance policies or any agreement or instrument relating
to any of them.
          This Assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Purchase Agreement and is to be governed by the Purchase Agreement.
          Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Purchase Agreement.

A-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Assignment to be
duly executed as of the day first above written.

            NISSAN MOTOR ACCEPTANCE
CORPORATION
      By:           Name:           Title:        

A-2